Citation Nr: 0705330	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  98-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from October 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an October 1999 decision, the Board denied the veteran's 
claim.  He appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the CAVC vacated the Board's October 1999 decision and 
remanded the case to the Board for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In January 2004, the Board remanded the claim to the RO for 
further development and adjudicative action, and in June 2004 
the RO continued the denial of the claim.

Most recently, the Board issued a decision in March 2005 
which denied the claim for a TDIU, and the veteran appealed 
that decision to the Court.  In August 2006, his attorney and 
VA's Office of General Counsel - representing the Secretary 
of VA, filed a joint motion requesting that the Court, in 
pertinent part, vacate the Board's decision as to TDIU and 
remand this claim for readjudication in compliance with 
directives specified.  The August 2006 joint motion also 
requested that the Court dismiss the then pending claims of 
entitlement to increased disability evaluations for residuals 
of a gunshot wound to the left lower leg, residuals of a 
shell fragment wound of the left thigh, scarring of the right 
lower leg, a scar of the right shoulder, and post-traumatic 
stress disorder (PTSD), as well as his claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of automobile and/or adaptive equipment.  The 
Court issued an order, granting the joint motion and since 
has returned the case to the Board.




FINDINGS OF FACT

1.  The veteran reported on his TDIU application that he had 
completed the 11th grade; that his work experience included 
waxing cheese; and that he had last worked on a full-time 
basis in 1979.

2.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are not shown to 
preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for TDIU and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.  The letter also informed the veteran of the 
evidence necessary to substantiate a claim for an increased 
disability rating for a service-connected disorder

This letter failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for a TDIU.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Therefore, the Board finds that the 
appellant has been informed of what was necessary to be 
awarded entitlement to a TDIU.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim for 
TDIU.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for TDIU.  Thus, based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Factual Background

The veteran filed a claim for VA disability compensation 
benefits in December 1969.  In April 1970 the RO granted a 
100 percent pre-stabilization rating for the veteran's 
service-connected disabilities.  

A report of VA orthopedic examination, conducted in August 
1970, noted the veteran's history of in-service shrapnel and 
gunshot wounds, including a compound fracture of the left 
tibia with loss of bony substance over a length of three 
inches in the mid-shaft area, and laceration of the anterior 
tibial artery.  He had not developed any osteomyelitis during 
treatment, and that he had been advised that the healing 
process indicated that no bone grafting would be necessary to 
bridge the area of bone loss in the mid-tibia.  He did not 
have any wounds of sufficient severity to leave any 
cicatrices or any residual symptoms in either lower extremity 
above the knee level.  He had no symptoms of the shrapnel 
wound of the right deltoid, and the only symptom of the left 
third finger was a slight numbness at the very tip.  No 
residual symptomatology was present in the entire right lower 
extremity.  

The diagnoses included gunshot wound, left lower extremity, 
producing compound, comminuted fracture of the mid-shaft of 
the left tibia, with partial loss of bony substance, and 
healed cicatrices of same; shrapnel fragment wounds of the 
left third finger, right deltoid area, left thigh, right 
lower extremity below knee, with healed cicatrices of same, 
some with slight tissue loss; and limitation of dorsiflexion 
of left ankle and partial atrophy of musculature of left 
thigh and calf, secondary to diagnosis #1.  

In September 1970 the RO terminated the veteran's 
prestabilization rating effective January 24, 1971, and 
evaluated his service-connected disabilities individually as 
follow:  residuals of a gunshot wound of the left lower 
extremity, 30 percent disabling; residuals of a gunshot wound 
of the left thigh, 10 percent disabling; residuals of a scar 
of the right leg, 0 percent disabling; residuals of a scar of 
the left third finger, 0 percent disabling; residuals of a 
scar of the right deltoid area, 0 percent disabling; and 
bilateral defective hearing, 0 percent disabling.  His 
combined service-connected disability rating was 40 percent.  

A report of VA examination, conducted in March 1987, shows no 
changes in the veteran's scars since the last examination, 
but moderate muscular atrophy in the left lower extremity; 
bilateral defective hearing; and status post back injury in 
1979, unrelated to his service-connected disabilities.  The 
veteran was not found to be unemployable.  

A VA domiciliary social summary for the period from December 
1991 to May 1992 shows that the veteran was referred to a 
PTSD group, and was afforded neuropsychological testing, 
which revealed an Axis II passive-aggressive personality 
disorder.  VA psychiatric and audiological evaluations 
performed in March 1992 yielded additional diagnoses of PTSD, 
mild; and avoidant personality with prominent passive-
dependent traits; and tinnitus.  

In June 1992 the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, and denied service 
connection for tinnitus.  The evaluations for his service-
connected disabilities were otherwise confirmed and 
continued.  

In April 1993 the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  

A claim for a TDIU, VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, was 
received at the RO in July 1997.  The veteran reported that 
he had last worked in July 1979, for a cheese company.  He 
reported having completed three years of high school.

Thereafter, VA PTSD and general medical examinations to 
evaluate the veteran's service-connected disorders were 
scheduled at the VAMC, Madison, in July 1997, but the veteran 
failed to report for either of the scheduled examinations, 
without any explanation.  He further failed to report for 
another scheduled VA examination in September 1997, but 
stated on that occasion that he missed the examination 
because he had no transportation.  He further failed to 
report for scheduled VA general medical and psychiatric 
examinations in October 1997, without good cause, and stated 
in a December 1997 letter that the VA had "all the 
exam[inations]" it needed, and that one more would "make 
no" difference.  

In December 1997, the RO contacted the veteran's service 
organization representative regarding the necessity for the 
veteran to have VA examinations in connection with his 
claims, and made arrangements for a service organization van 
to transport the veteran to the VAMC, Madison, for 
examinations.  The veteran was informed by RO letter of 
December 1997 of the arrangements made to provide him 
transportation for scheduled VA examinations, and was 
informed that it was critical that he report for all 
scheduled examinations, as failure to do so would result in 
denial of his claim.  

A Supplemental Statement of the Case was issued in December 
1997 included the provisions of 38 C.F.R. § 3.655 regarding 
failure to report for a scheduled VA examination without good 
cause, and included a statement that the veteran had been 
notified that reporting for all scheduled examinations was 
critical, and that failure to report would result in denial 
of his claim.  

Another RO letter to the veteran, also dated in December 
1997, informed him that an additional VA examination was 
required to properly evaluate his medical disabilities in 
order to determine his entitlement to the benefits claimed.  
He was further notified that it was important that he report 
for his examination, and that failure to report for his 
examination would result in a great probability that his 
claim would remain denied.  

In a December 1997 letter to his service organization 
representative, the veteran asked why he could not take his 
examination at the VAMC, Milwaukee, as he lived closer to 
that facility and the VAMC, Madison, would not replace his 
left knee brace.  He stated that all they would have to do is 
pick him up at his home on the day of the examination.  

In a January 1998 letter to his service organization 
representative, the veteran asked if the RO would let him 
have his examination at the VAMC, Milwaukee, stating that if 
he reported at the scheduled time in Madison, he would have 
to get up at 5:00 a.m.  He further stated, in pertinent part, 
that maybe he should forget about the examination and send in 
VA Form 9 for his unemployability and save all the trouble of 
going at all; that he would never get "a [fair] 
exam[ination] from the VA"; and that if all [else] failed, 
he would have no choice "but to sue the VA".

By RO letter of January 1998, the veteran was informed that 
his VA examination at the VAMC, Madison, had been canceled; 
that his examination was being rescheduled at the VAMC, 
Milwaukee, in accordance with his request; and that he would 
be notified by the examining facility of the date of his 
appointment. A letter from the veteran, dated in January 
1998, alleged that he failed to report to the VAMC, Madison, 
for examination because "no one came by."

A letter from the veteran's representative, received at the 
RO in January 1998, was construed as a claim for increased 
ratings for the gunshot wound injuries and PTSD, in addition 
to his previously filed claim for a TDIU.  The representative 
confirmed that fact in a Report of Contact (VA Form 119), 
dated in February 1998.  However, in a subsequent letter 
received in February 1998, the veteran denied any intention 
to claim increased benefits for hearing loss or PTSD.  In a 
February 1998 letter to his representative, he stated that he 
did not remember opening a new claim.  

By letter of February 1998, the veteran responded to an RO 
request for the name and address of any health care provider 
who had treated him for hearing loss or a scar of the right 
leg in the last year by stating that he had received no such 
treatment.  

In a February 1998 letter to his representative, the veteran 
stated, among other things, that he had received a notice to 
report for audiology and psychology examinations, and another 
examination.  He asserted that his claim was for 
unemployability; that seeing a psychologist and having his 
hearing checked would "do no good" for such claim; that the 
VA had "made up [its]" mind long ago and was just going 
through the motions because the law said that they must; and 
that VA could find time for him to talk to a psychologist, 
but not an orthopedist.  He asked his representative if he 
could get a ride to the VAMC, Milwaukee, and to let him know 
by March 1, 1998.  

By letter of March 1998, the RO informed the veteran that VA 
examinations would be scheduled to evaluate his left lower 
leg and thigh, and his right leg and right shoulder; that 
such examination would evaluate his claims for a TDIU; and 
that such examination would also evaluate his claim for an 
automobile and adaptive equipment at VA expense based upon 
those disabilities.  He was further informed that, in 
accordance with his recent letter, no further action would be 
taken on his claims for increased ratings for hearing loss 
and PTSD.  In addition, he was notified that it was critical 
that he report for all scheduled VA examinations, as failure 
to do so would result in denial of his claim.  

VA audiology, psychiatric, orthopedic, and dermatological 
(scars) examinations of the veteran were scheduled at the 
VAMC, Milwaukee, in March 1998.  However, the veteran 
returned the appointment letter to the examining facility 
with a note that stated:  "I will not be able to keep my 
exam[ination]", without explanation.  Subsequent efforts to 
reach the veteran by telephone at his current or former 
address were unavailing.  

In a March 1998 letter the RO informed the veteran that since 
he had stated that he did not wish to claim increased ratings 
for his service-connected hearing loss and PTSD, no further 
action would be taken on those claims.  He was informed that, 
as a recent letter from him had mentioned his right shoulder, 
such was construed as a claim for an increased rating for his 
service-connected scar of the right shoulder.  

He was informed that a VA examination would be scheduled to 
evaluate that claim; and that new examinations would be 
scheduled to evaluate his service-connected disabilities of 
the left thigh and leg, his right leg and right shoulder, as 
well as his claims for a total disability rating based on 
unemployability and for VA provision of an auto and adaptive 
equipment.  He was further informed that it was critical that 
he report for all scheduled examinations, and that failure to 
do so would result in denial of his claims.  

In a memorandum to the examining VA medical facility, the RO 
asked that the veteran be examined to determine whether loss 
of use of a leg was present for purposes of entitlement to an 
automobile or adaptive equipment; to examine the veteran for 
gunshot wound residuals of the left lower extremity and the 
left thigh, for scars of the right leg and a scar of the 
right deltoid; to determine the extent of cognitive and 
vocational impairment stemming from his service-connected 
disabilities; and to evaluate his capacity for work without 
regard to his age or his nonservice-connected disabilities.  

A report of VA special orthopedic examination, conducted in 
April 1998, cited the veteran's statement that he has pain in 
his left hip and left leg, sometimes aggravated by walking 
and stair-climbing, and during cold weather, but took no 
medications.  

The veteran could perform the activities of daily living 
independently. He related that his sitting tolerance was 20 
minutes, standing tolerance was 15 minutes, and walking 
tolerance was a few blocks.  Examination revealed that 
residuals of a gunshot wound to the left lower extremity were 
manifested by a somewhat antalgic gait; an indentation in the 
middle of the left lower leg, healed wound scars; atrophy of 
the calf muscle to three centimeters less than the right; and 
contractures of the left ankle with limitation of 
dorsiflexion to zero degrees, plantar flexion to 30 degrees, 
and inversion and eversion to 10 degrees.  

There were no objective clinical findings of heat, 
inflammation, swelling, instability, positive drawer signs, 
tenderness in the patellofemoral joint space or the 
tibiofemoral joint space, limitation of motion, or other 
abnormality of the left knee.  Standing balance was good, 
Romberg was negative, tandem walking was good, muscle 
strength in the left ankle was 5/5, and, while the veteran 
had a somewhat antalgic gait, the examiner noted that he 
could walk close to normal.  

X-rays of the left lower leg revealed an old healed fracture 
with sclerosis and deformity, unchanged from previous 
examination, with radiopaque metallic powder seen in the soft 
tissues residual to a gunshot wound.  In addition, disuse 
osteoporosis was seen in the left ankle.  

A radionuclide total body scan in May 1998 revealed normal 
blood flow in both lower extremities; minimal increased 
uptake at the site of the left mid-tibia fracture, suggesting 
ongoing bony repair but no evidence of a bony gap or 
nonunion; and a slight increased uptake at the right 
acromioclavicular joint, consistent with minimal 
osteoarthritis.  The examiner noted that the left ankle 
contracture was due to the veteran's long-term use of an 
ankle brace and the muscle damage in the left leg.  The 
examiner further noted that the complaints of left extremity 
pain involved both his left leg and his left hip, and that he 
complained of low back pain since 1977.  

Examination revealed no superficial scars which were poorly 
nourished or with repeated ulceration; tender and painful on 
objective demonstration; or productive of limitation of 
function of the body part affected.  

The examiner stated that his examination disclosed no 
objective finding of arthritis of the right hip, knee, or 
ankle.  Examination of the left hip revealed tenderness at 
the greater trochanteric area, diagnosed as bursitis.  There 
was no tenderness in the hip joint area and no inflammatory 
findings.  Left hip motion was slightly decreased in all 
planes, and muscle strength was normal in all directions.  X-
rays of the left hip taken in March 1993 were negative, and 
X-rays taken in April 1998 revealed minimal degenerative 
changes in the left hip.  

Examination of the right leg disclosed two shrapnel wound 
scars, the first a longitudinal three-centimeter scar on the 
medial anterior side and the other a two-centimeter square 
scar on the anterior lateral side of the leg.  There were no 
findings of tender or painful scars, and no abnormalities, 
deficits, or findings of functional impairment of the right 
knee or ankle.  

Examination of the left thigh disclosed muscle atrophy such 
as to reduce the circumference to two centimeters less than 
the right.  In addition, strength in the flexors and 
extensors controlling of the lower leg was 4/5.  There were 
no findings of pain on use or motion, flare-ups, or other 
functional impairment.  

The examiner further stated that the veteran had no definite 
need for an automobile with an automatic transmission, or 
adaptive equipment, at VA expense, stating that he had 
strength in the lower extremities, bilaterally, with only a 
slight weakness in the left lower extremity.  There were no 
findings of loss of use of either of the lower extremities.  

The examiner explained that the veteran's indicated 
impairment of left leg function was definitely better than 
amputation or use of a prosthesis; that the left leg was 
still functioning, and he was able to walk close to normal; 
and that, if he underwent amputation of the left leg at leg 
below the knee or at the ankle, his left leg function would 
not be as good as at present.  

The examiner noted that the veteran's capacity for work was 
very limited, based upon his limited education, his poor 
learning skills, and his intellectual limitations, and that 
his physical limitations precluded heavy labor.  He noted 
that, while he could perform light physical labor, he had no 
interest in attending school to learn new skills.  In 
addition, the examiner noted that he took no medications 
which interfered with his cognitive ability or vocational 
ability.  There was no finding that the service-connected 
disabilities alone precluded employment; however, the 
service-connected defective hearing, scar of the right 
shoulder, and PTSD were not evaluated on this examination.  

In June 1998, the RO determined that further examination of 
the veteran was necessary with respect to his scar of the 
right shoulder and PTSD, and with respect to his claim for a 
TDIU.  To that end, the RO enlisted the assistance of the 
veteran's representative to determine whether the veteran was 
willing to report for VA examination.  In a July 1998 Report 
of Contact, the veteran's representative stated that the 
veteran had agreed to appear for examination, and that he 
wanted an increased rating for his service-connected PTSD.  

By RO letter of July 1998, the veteran was informed that a VA 
examination had been scheduled; that the findings on 
examination were very important in making a decision on his 
claim; that it was essential that he report for the scheduled 
examination; and that his claim might be disallowed if he 
failed to report for examination.  

In a July 1998 letter from the veteran to the RO, he stated 
that the RO had scheduled him for an examination for his 
right shoulder and his PTSD; that he only had two claims, 
those for a TDIU, and for an automobile and adaptive 
equipment; that he had an examination in April 1998 and a 
bone scan in May 1998; and that he wanted those claims sent 
to the Board.  

The veteran subsequently agreed to report for examination, 
and VA orthopedic and PTSD examinations were scheduled at the 
VAMC, Madison, in August 1998.  He failed to report for the 
scheduled examinations, without explanation.  

Additional VA orthopedic and PTSD examinations were scheduled 
at the VAMC, Milwaukee, in September 1998.  The veteran 
failed to report for those examinations.  In items of 
correspondence dated in October 1998 and November 1998, he 
noted, collectively, that he had an examination in April 1998 
and a bone scan in May 1998; that the RO should use those 
examinations; that he did not have a car, and depended on 
others for transportation; and that he was unable to work due 
to his legs and hip and back.  

In December 1998 the RO denied the veteran's claims for 
increased ratings for his gunshot wound residuals of the left 
lower extremity, gunshot wound residuals of the left thigh, 
PTSD, scar of the right deltoid, and scar of the right leg, 
and for a TDIU.  In addition, the rating decision cited the 
veteran's failure to report for scheduled evaluations for his 
right shoulder and PTSD as well as assertion that past 
examinations should be used to determine his employability.  

It was noted that the current level of disability was the 
primary concern; that his claim would be reconsidered should 
he agree to report for VA examinations; and that he might be 
entitled to increased ratings for PTSD, right shoulder 
disability, and hearing loss, as well as a clothing allowance 
due to his left lower extremity brace, and that those matters 
would be reconsidered if he chose to report for examination.  

With respect to his statements concerning financial and 
transportation issues, the veteran was informed that he 
should again contact his County Veteran's Service Officer or 
his service organization representative.  He was notified of 
these adverse determinations and other matters by RO letter 
of December 30, 1998.  

In a letter dated in January 1999, the veteran acknowledged 
failing to report for scheduled examinations by VA in 
September 1998, asserting that there was "no need" for 
those examinations inasmuch as he had been examined by VA in 
April 1998.  He also expressed disagreement with the rating 
decision of December 1998, wherein the RO denied his multiple 
claims.  The RO accepted the veteran's letter as a Notice of 
Disagreement.  A Statement of the Case was issued in January 
1999.  

In his Substantive Appeal (VA Form 9), the veteran asserted 
that he could not bear any weight at all on his left leg; 
that he has pain and no strength in his left ankle; that he 
wore a brace on his left leg; that he can't walk on his left 
leg without falling down; that he has a bullet lodged in his 
left hip; and addressed the issues of his PTSD and right 
shoulder wound.  He referred to his service medical records 
and to findings on his April 1998 VA examination, and again 
stated that there had been no need for another examination in 
September 1998.  

The veteran was scheduled for VA examinations in May 2004 as 
requested by the Board in its January 2004 remand.  However, 
he failed to report to them.  

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2006).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2006).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are residuals of 
a gunshot wound to the left lower extremity, rated 30 percent 
disabling; residuals of a shell fragment wound to the left 
thigh, rated 10 percent disability; PTSD, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; bilateral 
hearing loss, rated noncompensable; scarring of the right 
lower leg, rated noncompensable; scar of the right shoulder, 
rated noncompensable; and scar of the left third finger, 
rated noncompensable.  His combined disability rating is 50 
percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

While the evidence reflects that his service-connected 
disabilities clearly cause difficulty in the employment 
setting and may preclude heavy labor, the April 1998 VA 
examination indicated that the veteran was capable of 
performing light physical labor.  The Board concedes that the 
veteran has not worked since 1979.  However, the Board 
observes that there is no evidence that the veteran has 
attempted to find employment since that time, and in fact, 
the veteran has reported that he remains unemployed because 
he refuses to learn new skills, but the VA examiner found 
that there was no evidence that the veteran's ability to 
learn new skills was impeded by his service-connected 
disabilities.  In this regard, the Board notes that the 
veteran, on his application for TDIU, reported that he has 
taken tests to tell him what vocations he is capable of, but 
that he never went to school.  Furthermore, the Board points 
out that the veteran was fully capable of performing his 
activities of daily living.

Moreover, the Board notes that the veteran has not sought 
recent treatment for his service-connected disorders.  More 
significantly, the majority of the treatment that he did 
receive for his service-connected disorders occurred prior to 
his claim for TDIU and there is no evidence that he has been 
hospitalized due to his service-connected disorders.  The 
veteran was scheduled multiple VA examinations for a more 
complete evaluation to assess the current level of impairment 
associated with all his service-connected disabilities, as 
well as an opinion pertaining to the question of his 
employability; however, as fully discussed elsewhere, the 
veteran repeatedly failed to report for examinations without 
demonstrating good cause, including most recently in May 
2004.  He also has not alleged an increase in symptomatology 
since his April 1998 VA examination.  Therefore, the Board 
finds that the evidence does not establish that the veteran's 
service-connected disorders, standing alone, are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation.  

Failure to Report to VA Examinations

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran has made evidentiary assertions that his 
conditions have increased in severity.  Under 38 C.F.R. 
§ 3.326(a) (2006), a VA examination will be authorized where 
there is a possibility of a valid claim.  

Therefore, the veteran has been repeatedly scheduled for VA 
examinations in order to evaluate the current manifestations 
and severity of his service-connected disorders at issue.  
Most recently, the veteran was scheduled for VA examinations 
pursuant to the Board's January 2004 remand.  The RO 
subsequently attempted to assist the veteran with his claim 
by requesting that he attend VA examinations to obtain 
current findings as to the severity and symptomatology of his 
service-connected disorders.  

However, he has repeatedly failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed). See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not ... a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  

Conclusion 

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


